Blackford, J.
This was an action of debt commenced before a justice of the peace. The suit was brought by The State on the relation of Nelson and Charles C. Norris, against Campbell, Zion, and Vanhook. Campbell was a justice of the peace, and the other defendants were his sureties. The suit was on their bond.
The justice gave judgment for the plaintiff, and the defendant appealed to the Circuit Court. Judgment in the Circuit Court for the plaintiff.
The cause was tried in the Circuit Court in 1842. On the trial, the plaintiff offered two witnesses, who were both objected to, but the objection was overruled. The ground of objection to the witnesses does not appear to have been shown to the Circuit Court, and we cannot, therefore, say that, as the law then stood, the objection should have been sustained.
The evidence is spread on the record, and shows very clearly that the judgment for the plaintiff is right.
Per Curiam.
The judgment is affirmed, with 5 per cent. damages and costs.